Rosenberger, J.
(dissenting). I would reverse and remit this matter for a new trial based on the trial court’s refusal to charge trespass as a lesser included offense of burglary in the third degree, as requested by defense counsel.
The record reveals that a housekeeper at New York Hospital saw Raymond Wolfe, who the prosecution alleged was an accomplice of defendant, leaving a medication room on the seventh floor of the hospital with a paper bag. Although Wolfe was wearing a white lab coat, he also had on dungarees and sneakers in violation of the dress code established for hospital employees. When Wolfe ran down the stairs, the housekeeper notified hospital security officers and provided them with Wolfe’s description. A security officer saw Wolfe as he was walking out of the hospital with defendant and testified that when they saw him, Wolfe and defendant began to "split up”. Inside a knapsack recovered from defendant was the lab coat worn by Wolfe and three boxes of hypodermic syringes and needles. In response to the officer’s questioning, defendant stated that he had gone to the second floor of the hospital to use the bathroom and "got” the knapsack there. The officer testified that the second floor was restricted to patients receiving dialysis.
Defendant was subsequently indicted for the crime of burglary in the third degree. At the precharge conference, the court asked the prosecutor and defense counsel if they would have any objection to its providing the jury with a charge on trespass, since a reasonable view of the evidence supported a finding that defendant committed the lesser included offense. Defense counsel agreed with the court that a reasonable view of the evidence supported the submission of a charge on trespass and requested that the jury be so instructed. The prosecutor objected, claiming that the evidence adduced at trial proved that defendant intended to commit a crime while inside the building. Defense counsel then added that if the court charged the jury on the law of trespass, she would consider conceding unlawful entry in her summation. The court ruled that since the parties could not agree on whether the lesser included offense of trespass should be submitted for the jury’s consideration, it would only charge the crime contained in the indictment, burglary in the third degree.
In order to establish his entitlement to a lesser included offense charge, a defendant must demonstrate that the charge requested is a "lesser included offense” and that there is a reasonable view of the evidence to support a finding that he *89committed the lesser offense but not the greater (People v Glover, 57 NY2d 61). Pursuant to CPL 300.50 (1) and (2), the court must submit the lesser charge if both prongs are satisfied.
The Penal Law defines burglary in the third degree as knowingly entering or remaining unlawfully in a building with intent to commit a crime therein (Penal Law § 140.20). A person is guilty of trespass when he knowingly enters or remains unlawfully in or upon premises (Penal Law 140.05). Trespass is a lesser included offense of burglary in the third degree because "it is theoretically impossible to commit burglary without concomitantly and by the same conduct committing trespass” (People v Grant, 132 AD2d 929, 930, lv denied 70 NY2d 750).
In determining whether there is a reasonable view of the evidence, the court must consider the evidence in the light most favorable to defendant (People v Steele, 26 NY2d 526), keeping in mind that the jury is free to accept or reject part or all of the defense or prosecution evidence (People v Henderson, 41 NY2d 233). "The test of whether a 'lesser included offense’ is to be submitted is certainly not that it is probable that the crime was actually committed or even that there is substantial evidence to support such a view. It suffices that it is supportable on a rational basis or, put another way, by logical necessity. To warrant a refusal to submit it 'every possible hypothesis’ but guilt of the higher crime must be excluded (People v Shuman, 37 NY2d 302, 304 * * *; People v Malave, 21 NY2d 26)” (supra, at 236; see also, People v Alamo, 128 AD2d 441).
Contrary to the conclusion reached by my colleagues, I believe that there was a reasonable view of the evidence, based on defendant’s statements to the security officer, from which the jury could have concluded that while defendant illegally entered the building, or a portion of the building, he lacked the intent to commit a crime therein. Accordingly, it was error for the trial court to refuse to charge trespass as a lesser included offense.
The People and the majority contend that defendant and Wolfe began to "split up” when they saw the security officer approaching and that such reaction was "compelling evidence” of defendant’s consciousness of guilt. Of course, the weakness of consciousness of guilt evidence has been consistently acknowledged by our courts (see, e.g., People v Leyra, 1 *90NY2d 199, 209; People v Yazum, 13 NY2d 302, rearg denied 15 NY2d 679), and the weight to be accorded such evidence is solely for the jury to determine (People v Yazum, supra). The fact that defendant was seen leaving a major metropolitan hospital at the same time as Wolfe and then walked away from him as they exited is far from "compelling”.
The majority also claims that the jury could have reasonably concluded that Wolfe gave the lab coat and syringes to defendant so as not to be found in possession of the incriminating evidence. The jury might have accepted these theories but also could have believed defendant’s statement that he acquired the knapsack on the second floor when he went to use the bathroom, thereby disassociating himself from Wolfe. The housekeeper saw Wolfe leaving the medication room on the seventh floor, but never saw defendant before the trial of this matter. Although the security officer observed defendant leaving the building at the same time as Wolfe, and, although the lab coat and syringes were found inside the knapsack defendant was carrying, regardless of the persuasiveness of the evidence indicating guilt of the higher count, the question simply is whether on any reasonable view of the evidence it is possible for the trier of facts to acquit defendant on the higher count and still find him guilty of the lesser one (People v Henderson, supra).
The majority seems to reach its conclusion that the trial court properly denied defendant’s request for a charge on trespass after weighing the credibility of both parties’ contentions and finding the prosecution theory to be the most plausible. However, by doing so, the court is usurping the role of the jury whose function it is to evaluate credibility. We are not asked to determine whether the verdict was against the weight of the evidence. Instead, we are only called upon to determine whether the trial court improperly denied defendant the right to have the charge of trespass placed before the jury for its consideration.
"In order to be guilty of burglary for unlawful remaining, a defendant must have entered legally, but remain for the purpose of committing a crime after authorization to be on the premises terminates. And in order to be guilty of burglary for unlawful entry, a defendant must have had the intent to commit a crime at the time of entry. In either event, contemporaneous intent is required” (People v Gaines, 74 NY2d 358, 363). The Assistant District Attorney conceded at oral argument before this court that the only issue to be decided was *91whether there was a reasonable view of the evidence to support a finding that defendant did not possess the requisite intent to commit a crime inside the building at the time of his entry. The People are contending that defendant entered the hospital with the intent to commit a crime.
Although the jury could have inferred a criminal purpose from the fact that the knapsack containing the lab coat and syringes was found on defendant’s person at the time of his arrest, they were not required to do so (see, People v Land, 131 AD2d 883, lv denied 70 NY2d 752). The jury could have reasonably determined that defendant unlawfully entered the hospital for a noncriminal purpose, to use the bathroom, and that he lacked the intent to commit a crime. (People v Csikortas, 106 AD2d 578; cf., People v Flores, 113 AD2d 899, lv denied 66 NY2d 919.) While defendant admitted to being on the second floor of the hospital, he denied that element which distinguishes burglary in the third degree from trespass, intent to commit a crime inside the building (People v Martin, 59 NY2d 704).
The majority’s claim that defendant was not entitled to the trespass charge because he failed to "impugn by cross-examination the evidence offered by the People to establish circumstantially the element of his intent to commit a crime” in the hospital (People v Woolard, 124 AD2d 763, 764, lv denied 69 NY2d 751), completely ignores defendant’s statement to the officer in which he maintained that he "got” the knapsack when he went to the second floor of the hospital to use the bathroom. Unlike the situation in Woolard, defendant’s statements to the officer were synonymous with his contention that he entered the hospital for an innocent purpose.
There is no requirement that defendant take the stand in order to advance his claim of entitlement to the lesser included offense. To suggest otherwise would improperly shift the burden of proof. Contrary to the majority’s contention, even though defendant did not testify at trial, his statements to the officer were sufficient to establish a reasonable view of the evidence mandating the submission of the requested charge on trespass. Providing such a charge would not have compelled the jury to resort to sheer speculation (cf., People v Woolard, supra) but rather, would have permitted the jury to determine defendant’s intent at the time he entered the hospital. Since there was a reasonable view of the evidence that defendant committed trespass but not burglary I would reverse and remit the matter for a new trial.
*92Asch and Smith, JJ., concur with Sullivan, J. P.; Rosenberger and Ellerin, JJ., dissent in an opinion by Rosenberger, J.
Judgment, Supreme Court, New York County, rendered on July 25, 1988, affirmed.